1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                            IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   CHESAPEAKE CLIMATE, et al.                                 No. C 13-03532 WHA
                                                                         13                  Plaintiffs,
                                                                         14     v.                                                       ORDER RE MOTION TO STAY
                                                                         15   EXPORT IMPORT BANK, et al.
                                                                         16                  Defendants.
                                                                         17                                               /

                                                                         18          Acting Assistant Attorney General Robert Dreher, counsel for defendant, has filed an
                                                                         19   unopposed motion to stay the current proceedings because “Department of Justice attorneys and
                                                                         20   employees of the federal Defendant are prohibited from working, even on a voluntary basis”
                                                                         21   during the current government shutdown.
                                                                         22          As a general matter, no stays will be granted in criminal cases when a government
                                                                         23   attorney has been furloughed. In civil cases, a stay may be granted only in cases when the
                                                                         24   specific government attorney on the case has been furloughed.
                                                                         25          Because Attorney Dreher and Department of Justice Attorney Stacey Bosshardt have
                                                                         26   been furloughed due to the failure to adopt a federal budget, all proceedings in the instant action
                                                                         27   will be stayed effective immediately and said stay will last only so long as Attorneys Dreher and
                                                                         28   Bosshardt remain furloughed. Immediately upon resuming their duties, the stay will be lifted
                                                                              and all deadlines shall apply subject only to a day-for-day extension to the number of days they
                                                                          1   were furloughed. Upon resuming their duties, Attorneys Dreher and Bosshardt shall advise the
                                                                          2   Court that the stay has been lifted and provide a calculation of the extended deadlines.
                                                                          3          The scheduled motion hearing on defendant’s motion to transfer and case management
                                                                          4   conference are hereby VACATED. The motion hearing is re-scheduled for NOVEMBER 14, 2013,
                                                                          5   AT 8:00 A.M. in   anticipation that the current budget impasse will be resolved by then. The case
                                                                          6   management conference is also rescheduled for NOVEMBER 14, 2013, AT 8:00 A.M.
                                                                          7
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                         10   Dated: September 7, 2013.
                                                                                                                                    WILLIAM ALSUP
                                                                         11                                                         UNITED STATES DISTRICT JUDGE
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2